                              Case 18-21590-AJC            Doc 85          Filed 10/16/19   Page 1 of 2




                 ORDERED in the Southern District of Florida on October 15, 2019.




                                                                             A. Jay Cristol, Judge
                                                                             United States Bankruptcy Court
_____________________________________________________________________________
                                          UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF FLORIDA
                                                         www.flsb.uscourts.gov

      In re: Alfredo Lopez                                                  Case No. 18-21590-AJC
                                                                            Chapter 13

                             Debtor(s)       /

         ORDER SUSTAINING IN PART AND OVERRULING IN PART DEBTOR’S OBJECTIONS TO
           CLAIMS OF CAVALRY SPV I, LLC AS ASSIGNEE OF BANK OF AMERICA/FIA CARD
              SERVICES, N.A., NCB MANAGEMENT SERVICES, INC., AND UNIFUND CCR
      This matter having been considered without hearing upon the Debtor's Objection to Claim[s] of Cavalry SPV I, LLC as
     assignee of Bank of America/FIA Card Services, N.A., NCB Management Services, Inc., and Unifund CCR [DE #_81___],
     and the objector by submitting this form order having represented that the objection was served on the parties listed
     below, that the 30-day response time provided by Local Rule 3007-1(D) has expired, that no one listed below has filed,
     or served on the objector, a response to the objection, and that the relief to be granted in this order is the identical
     relief requested in the objection, and this court having considered the basis for the objection to the claim, it is

     ORDERED that Debtor's objection to the following claim is sustained:

     Claim No.        Claim holder
     1                Cavalry SPV I, LLC as assignee of Bank of America/FIA Card Services, N.A.

     Disposition: This claim is stricken and disallowed in its entirety.

     Claim No.        Claim holder
     6                NCB Management Services, Inc.

     Disposition: The claim was withdrawn by the Creditor at ECF#83, therefore the Debtor’s objection to this particular claim
     is overruled as moot.


     LF-25 (rev. 12/01/15)                                     Page 1 of 2
                         Case 18-21590-AJC            Doc 85          Filed 10/16/19   Page 2 of 2
Claim No.        Claim holder
7                Unifund CCR

Disposition: This claim is stricken and disallowed in its entirety.


                                                              ###


Submitted by:
Robert Sanchez, P.A.,
355 W 49 ST,
Hialeah, FL 33012
(305) 687-8008

Robert Sanchez, P.A shall serve a copy of the signed order on all required parties and file with the court a certificate
of service conforming with Local Rule 2002-1(F).




LF-25 (rev. 12/01/15)                                     Page 2 of 2
